Name: 2012/189/EU: Council Decision of 26Ã March 2012 on the conclusion of the International Cocoa Agreement 2010
 Type: Decision
 Subject Matter: international affairs;  plant product;  European construction
 Date Published: 2012-04-12

 12.4.2012 EN Official Journal of the European Union L 102/1 COUNCIL DECISION of 26 March 2012 on the conclusion of the International Cocoa Agreement 2010 (2012/189/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207(3) and (4), in conjunction with Article 218(6) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) On 25 June 2010 the negotiating conference, established under the auspices of the United Nations Conference on Trade and Development, approved the text of the International Cocoa Agreement 2010 (the Agreement). (2) The Agreement was negotiated to replace the International Cocoa Agreement 2001 (the 2001 Agreement), which has been extended until 30 September 2012. (3) The Agreement is open for signature from 1 October 2010 until 30 September 2012 and the instruments of ratification, acceptance or approval may be deposited during the same period. (4) The aims of the Agreement fall under the common commercial policy. (5) The European Union is a party to the 2001 Agreement, and the signature of the Agreement and the deposit of its instrument of provisional application have already been authorised by Council Decision 2011/634/EU (1). It is therefore in the interest of the Union to conclude the Agreement, HAS ADOPTED THIS DECISION: Article 1 The International Cocoa Agreement 2010 (the Agreement) is hereby approved on behalf of the European Union (2). Article 2 The President of the Council shall, on behalf of the Union, deposit the acts provided for in Article 54 of the Agreement (3). Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 26 March 2012. For the Council The President N. WAMMEN (1) OJ L 259, 4.10.2011, p. 7. (2) The text of the Agreement has been published, together with the decision on signature, in OJ L 259, 4.10.2011, p. 8. (3) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.